Opinion filed May 1, 2008











 








 




Opinion filed May 1, 2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00287-CV
                                                    __________
 
                                  DAVID CARLSON, M.D., Appellant
 
                                                             V.
 
                                GEORGE
CONGER, INDIVIDUALLY 
AND
IN THE ESTATE OF MONA CONGER, Appellee
 

 
                                          On
Appeal from the 42nd District Court
                                                          Taylor[1]
County, Texas
                                                  Trial
Court Cause No. 46656-A
 

 
                                             M
E M O R A N D U M   O P I N I O N
David
Carlson, M.D. has filed in this court a motion to dismiss his appeal.  Carlson
states that the healthcare liability claims against him have been voluntarily
nonsuited in exchange for his agreement to forego this appeal.  The motion is
granted, and the appeal is dismissed.
 
May 1, 2008                                                                            PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.




[1]We note that some of the documents filed in this case,
including the order, inaccurately reflect that the appeal is from Dallas
County.  However, these documents should reflect that the 42nd District Court is
in Taylor County.